 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 376 
In the House of Representatives, U. S.,

December 13, 2011
 
RESOLUTION 
Calling for the repatriation of POW/MIAs and abductees from the Korean War. 
 
 
Whereas 61 years have passed since communist North Korea invaded the Republic of Korea, thereby initiating the Korean War on June 25, 1950;  
Whereas during the Korean War, nearly 1.8 million members of the United States Armed Forces served in theater along with the forces of the Republic of Korea and 20 other Allied nations under the United Nations Command to defend freedom and democracy in the Korean Peninsula;  
Whereas 58 years have passed after the signing of the ceasefire agreement at Panmunjom on July 27, 1953, and the peninsula still technically remains in a state of war;  
Whereas talks for a peace treaty began on July 10, 1951, but were prolonged for two years due to disagreement between the United Nations and North Korea regarding the repatriation of prisoners of war (POWs);  
Whereas the repatriation of Korean War POWs did not begin until September 4, 1953, at Freedom Village, Panmunjom;  
Whereas the majority of surviving United Nations POWs were repatriated or turned over to the Neutral Nations Repatriation Commission in accordance with Section 3 of the Armistice Agreement, but the United Nations Command noted a significant discrepancy between the Command’s estimate of POWs and the number given by North Korea;  
Whereas the Defense Prisoner of War/Missing Personnel Office of the Department of Defense (DPMO) lists more than 8,000 members of the United States Armed Forces as POWs or missing in action who are unaccounted for from the Korean War, including an estimated 5,500 in North Korea;  
Whereas many South Korean POWs were never reported as POWs during the negotiations, and it is estimated as many as 73,000 South Korean POWs were not repatriated;  
Whereas the Joint Field Activities conducted by the United States between 1996 and 2005 yielded over 220 sets of remains that are still being processed for identification at Joint Prisoners of War, Missing in Action Accounting Command in Hawaii;  
Whereas the United States recovery operations in North Korea were suspended on May 25, 2005, because of disagreements over communications facilities;  
Whereas North Korea has consistently refused to discuss the POW issue, and the exact number of South Korean POWs who were detained in North Korea after the war is unknown, as is the number of those still alive in North Korea;  
Whereas approximately 100,000 South Korean civilians (political leaders, public employees, lawyers, journalists, scholars, farmers, etc.) were forcibly abducted by the North Korean Army during the Korean War, but North Korea has neither admitted the abductions occurred nor accounted for or repatriated the civilians; 
Whereas many young South Korean men were forcibly conscripted into the North Korean Army during the Korean War; 
Whereas North Korea’s abduction of South Korean civilians was carried out under a well-planned scheme to make up the shortage of North Korea’s own needed manpower, and to communize South Korea; 
Whereas during the Korean War Armistice Commission Conference, the United Nations Command, led by the United States, negotiated strongly to seek that South Korean civilians abducted by North Korea be exchanged for Communist POWs held by the United Nations; 
Whereas North Korea persistently delayed in POW/civilian internee negotiations, refusing to acknowledge that they had committed a war crime of civilian abduction, with a result that in the armistice talks Korean War abductees were re-classified displaced persons and, consequently, not a single person among them has been able to return home; 
Whereas the South Korean families of the civilians abducted by North Korea six decades ago have endured extreme pain and suffering due to the prolonged separation and due to the knowledge that North Korea has neither admitted that the abductions occurred nor accounted for or repatriated these civilians;  
Whereas former South Korean POWs and abductees who escaped from North Korea have provided valuable and credible information on sightings of American and South Korean POWs in concentration camps;  
Whereas tens of thousands of friends and families of the POW/MIAs and abductees from the Korean War, including the National Alliance of POW/MIA Families, POW/MIA Freedom Fighters, the Coalition of Families of Korean & Cold War POW/MIAs, the International Korean War Memorial Foundation POW Affairs Committee, Rolling Thunder, Inc., the Korean War Abductees Family Union, the Korea National Red Cross, World Veterans Federation, and the National Assembly of Republic of Korea, have called for full accounting of the POW/MIAs and abductees by North Korea; and  
Whereas July 27, 2011, is the National Korean War Veterans Armistice Day, which is a day of remembrance and recognition of Korean War veterans and those persons who never returned home from the Korean War: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that there are South Korean prisoners of war (POWs) and civilian abductees from the Korean War who are still alive in North Korea and want to be repatriated;  
(2)takes note of the U.S.-North Korean agreement of October 20, 2011, on resuming operations to search for and recover remains of American POW/MIAs and calls upon the United States Government to continue to explore the possibility that there could be American POW/MIAs still alive inside North Korea;   
(3)recommends that the United States and South Korean Governments jointly investigate reports of sightings of American POW/MIAs;  
(4)encourages North Korea to repatriate any American and South Korean POWs to their home countries to reunite with their families under the International Humanitarian Law set forth in the Geneva Convention relative to the treatment of Prisoners of War;  
(5)calls upon North Korea to admit to the abduction of more than 100,000 South Korean civilians and reveal the status of the abductees; and  
(6)calls upon North Korea to agree to the family reunions and immediate repatriation of the abductees under the International Humanitarian Law set forth in the Geneva Convention relative to the Protection of Civilian Persons in Time of War.  
 
Karen L. Haas,Clerk.
